Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-9 are allowed.  Claim 1 is independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 requires the following limitations in an image forming apparatus:

a control device including a processor and functioning, through the processor executing a control program, as:
a decider that decides whether a shortage value, indicating a scale of the missing corner in the source image, is equal to or larger than a first threshold, when the missing portion detector detects the missing corner in the source image; and
a controller that (i) stores the source image, or causes the image forming device to form the source image, when the decider decides that the shortage value of the source image is smaller than the first threshold, and causes, when there are one or more next source documents, the image reading device to read the next source documents, and (ii) causes the image reading device to suspend the reading, when the decider decides that the shortage value of the source image is equal to or larger than the first threshold, causes the display device to display a notice that the first threshold is changed to a predetermined second threshold larger than the first threshold, stores the source image, or causes the image forming device to form the source image, when a reading resuming instruction, to resume reading the source documents at least including the source document, the reading of which has been suspended, is received by the operation device, and when the decider decides that the shortage value of the source image is smaller than the second threshold, and causes, when there are one or more next source documents, the image reading device to read the next source documents.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record, including Kagami (US 4623975) and Mori (US 9699339) cited below (see section 3 for brief description).

	Claims 2-9 depend on claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kagami (US 4623975) discloses a method and an apparatus for detecting the profile and feeding state of paper sheets.  Occurrence of dog ear (missing or folded corner) of a sheet is determined in response to comparison with a reference value (threshold). Further, a processor determines a value of the length of a detected puncture, compares the length value in the sheet feeding direction with first and second predetermined thresholds, judges that the sheet does not have a puncture when the length value is smaller than the first threshold, judges that the sheet has a puncture when the length value falls between the first and second threshold, and judges that the sheet should be discarded when the length value is greater than the second threshold.
	Mori (US 9699339) discloses document dog-ear fold or missing corner detection but does not disclose comparison with a second threshold (Figs. 5-7, col. 8, lines 33-50).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674